DETAILED ACTION
Receipt of Arguments/Remarks filed on March 29 2022 is acknowledged. Claim 2 was/stands cancelled. Claims 1, 3 and 19 were amended. Claims 1 and 3-25 are pending. Claims 10-18 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2 2021. Claims 1, 3-9 and 19-20 are directed to the elected invention.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The amendments filed March 29 2022 have overcome the rejection of claim 1 under 35 USC 102(a)(1) over Yu et al. and the rejection of claims 1 and 19 under 35 USC 103(a) over Yu et al.  Yu et al. does not teach the instantly claimed ABA triblock with a phenylboronic acid-functionalized polycarbonate.
The declaration under 37 CFR 1.130(a) filed on March 29 2022 is sufficient to overcome the rejection of claims 1-9 and 19-20 based on Lee et al.  Lee et al. is only available within the grace period via its publication date.  The declaration invokes the  102(b)(1) exception.  The declaration provides an unequivocal statement from inventor Hedrick that they along with Lee, Voo and Yang invented the BTZ-loaded hydrogel disclosed in the journal article.  The declaration also provides a reasonable explanation of the presence of the additional authors disclosed in Lee et al.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deidra Ritcherson on June 15 2022.

The application has been amended as follows: 

	Please cancel claims 10-18 and 21-25
	Please replace the entirety of claim 19 with the following:

	Claim 19.	A micellar particle comprising:
 
a hydrogel composition comprising: 
 
a first ABA triblock copolymer having negatively charged A blocks, wherein the first ABA triblock copolymer is a phenylboronic acid-functionalized polycarbonate / poly(ethylene glycol) (PEG) ABA triblock copolymer; and 
a second ABA triblock copolymer having positively charged A blocks; and 
at least one agent for delivery within the hydrogel composition. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a hydrogel composition comprising a first ABA triblock comprising negatively charged A blocks wherein this triblock is a polyphenylboronic acid-functionalized polycarbonate/poly(ethylene glycol) copolymer and a second ABA triblock copolymer having positively charged A blocks.  The prior art does not teach the formation of a hydrogel with these two ABA triblocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3-9 and 19-20 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616